DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Saito (US 4269391) was considered most pertinent to applicant's disclosure.  
Saito et al. disclose a ball valve seat comprising a metal retainer (reinforcement ring 13a, d, e, g, h, i; titanium, col. 10, ll. 37-38) and a graphite seal ring (12a, d, e, g, h, i, or 12a, d, e, g, h, i in combination with 11a, d, e, g, h, i; graphite, col. 5, ll. 8-12; col. 7, ll. 10-25), wherein a rib (11a, d, e, g, h, i or individual peaks of 11e) which can be formed to various heights (such as that provided in the various embodiments of 11a, d, e, g, h, i) is formed on the outer periphery of the graphite seal ring.
However, the valve body contact members 11a, 11d, 11e, 11f, 11g, 11i and 11j of Figures 2A and 2D-21 of Saito are provided to improve sealing at the point of contact with the opposed valve body 2. Further, there is no discussion in Saito '391 of any problem relating to leakage between the valve member contact member 12 and the reinforcing ring 13, and thus there is no teaching or suggestion in Saito of preventing leakage between these components. In contrast, as recited in Claim 1, the rib which projects outwardly from the outer periphery of the graphite seal ring is "disposed in 
Regarding claim 7, Saito '391 does not teach or suggest any rib, having the cross-section specified, disposed in contacting relation with any annular surface of the reinforcing ring 13. The valve body contact member 11e, as discussed above with regard to Claim 1, has peaks, but these peaks are disposed to contact the valve body 2, and not the retainer ring 13e. 
Further, Saito as understood provides the valve body contact member 11 to improve sealing at the point of contact with the opposed valve body 2, and thus is not concerned with preventing leakage between the valve member contact member 12 and the retaining ring 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753